Exhibit 10.5

SAFECO LEADERSHIP PERFORMANCE PLAN

Effective January 1, 2002

(As last amended May 2, 2007)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1: PURPOSE    3 SECTION 2: DEFINITIONS    4    2.1    Business Unit    4
   2.2    Change in Control    4    2.3    Committee    4    2.4    Company    4
   2.5    Disability    4    2.6    Effective Date    4    2.7    Eligible
Employee    4    2.8    Employee    4    2.9    Incentive Award    5    2.10   
Minimum Financial Requirement    5    2.11    Participant    5    2.12   
Performance Period    5    2.13    Plan    5    2.14    Retirement    5    2.15
   Salary    5    2.16    Target Award    6 SECTION 3: PARTICIPATION    6    3.1
   Eligible Employees    6    3.2    Participation Date    7    3.3    Rehired
Eligible Employees    7 SECTION 4: INCENTIVE POOL    8    4.1    Funding
Performance Measures    8    4.2    Incentive Pool Calculation    8 SECTION 5:
INCENTIVE AWARDS    10    5.1    Calculation of Incentive Award    10    5.2   
Condition Precedent to Payment of Incentive Award    11    5.3    Payment of
Incentive Award    11    5.4    Termination of Employment    11    5.5   
Partial Year Participation    12 SECTION 6: ADMINISTRATION    13    6.1   
Activities, Duties and Responsibilities of the Committee    13    6.2    Notices
   13 SECTION 7: AMENDMENT AND TERMINATION    14    7.1    Amendment and
Termination of the Plan    14 SECTION 8: MISCELLANEOUS    15    8.1    Tax
Withholding    15



--------------------------------------------------------------------------------

   8.2      Continuation of Employment    15    8.3    Products and Underwriting
   15    8.4    No Trust or Fund    15    8.5    Governing Law; Severability   
15    8.6    Spendthrift Clause    16    8.7    Entire Plan    16    8.8   
Effective Date and Term    16

 

2



--------------------------------------------------------------------------------

SECTION 1: PURPOSE

The purpose of the Safeco Leadership Performance Plan (the “Plan”) is to provide
certain managers and other salaried employees of the Company with the
opportunity to earn an incentive bonus based on achievement of specified
performance measures during a Performance Period, thereby motivating
participating employees to achieve company financial and operational objectives.

 

3



--------------------------------------------------------------------------------

SECTION 2: DEFINITIONS

 

2.1 Business Unit

“Business Unit” means the following operating organizations of Safeco
Corporation’s subsidiaries: Property & Casualty, Safeco Business Insurance,
Safeco Personal Insurance, and Surety.

 

2.2 Change in Control

“Change in Control” has the meaning set forth in the Safeco Long-Term Incentive
Plan of 1997, or any successor plan thereto.

 

2.3 Committee

“Committee” means the Compensation Committee of the Safeco Corporation Board of
Directors.

 

2.4 Company

“Company” means collectively Safeco Corporation and its subsidiaries.

 

2.5 Disability

“Disability” has the meaning set forth in the Safeco 401(k)/Profit Sharing
Retirement Plan or any successor plan thereto.

 

2.6 Effective Date

“Effective Date” has the meaning set forth in Section 8.8.

 

2.7 Eligible Employee

“Eligible Employee” means an Employee who has satisfied the eligibility criteria
of Section 3.1.

 

2.8 Employee

“Employee” means any person who is employed on a salaried basis other than
someone who is (a) a non-union hourly Employee, (b) included in a unit of
persons covered by a collective bargaining agreement, or (c) is a leased
employee within the meaning of Internal Revenue Code section 414(n)(2).

 

4



--------------------------------------------------------------------------------

2.9 Incentive Award

“Incentive Award” means the annual amount awarded to an Eligible Employee under
the Plan pursuant to Section 5.1.

 

2.10 Minimum Financial Requirement

“Minimum Financial Requirement” means an overall financial result established
for the Company by the Committee below which no Incentive Awards are made under
the Plan, unless at the discretion of the Committee.

 

2.11 Participant

“Participant” means an Eligible Employee who qualifies for participation as
provided in Section 3.2 and 3.3.

 

2.12 Performance Period

“Performance Period” means the calendar year period during which performance
goals are established and an Eligible Employee’s performance is measured in
order to determine whether the Eligible Employee is eligible for an Incentive
Award.

 

2.13 Plan

“Plan” means this Safeco Leadership Performance Plan.

 

2.14 Retirement

“Retirement” has the meaning set forth in the Safeco 401(k)/Profit Sharing
Retirement Plan or any successor plan thereto.

 

2.15 Salary

“Salary” means for each Performance Period the total of all amounts the Employer
paid to an Employee for personal services, including:

 

  (a) Base salary;

 

  (b) Amounts paid to an Employee while on an Authorized Leave of Absence or
short term disability; and

 

  (c) Any pre-tax Employee contributions made by the Employer on behalf of the
Employee for the Plan Year to the Safeco Flexible Benefits Program, the Safeco
401(k)/Profit Sharing Retirement Plan, or the Safeco Deferred Compensation Plan
for Executives;

but excluding:

 

  (d) Amounts paid for overtime;

 

5



--------------------------------------------------------------------------------

  (e) All Employer contributions to deferred compensation or other fringe
benefit plans;

 

  (f) Cash incentives and bonuses paid, accrued or earned under any incentive
compensation plan;

 

  (g) Long-term disability benefits;

 

  (h) Severance pay; and

 

  (i) Any other payments or benefits.

 

2.16 Target Award

“Target Award” means the value, stated as a percentage of Salary or as a dollar
amount, which represents the expected payment for a position when Company,
Business Unit and personal measures are achieved.

In the event of an Employee’s position change during a Performance Period (e.g.
promotion, reclassification, or transfer), the Target Award for that Performance
Period may be adjusted. If the Employee’s position change results in a move from
one Target Award to another, or from another company-sponsored incentive plan to
the Plan, the Employee’s Target Award will be blended (“Blended Target Award”).
The Blended Target Award is based on the number of calendar days spent at each
Target Award level. The Blended Target Award is applied to the Employee’s total
Salary for the Performance Period. Where an incentive plan does not have a
defined target award, the target award will be 0% for the purpose of the Blended
Target Award calculation.

SECTION 3: PARTICIPATION

 

3.1 Eligible Employees

An Employee of the Company shall be eligible to participate in the Plan if he or
she:

 

  (a) is a key management employee, or a non-management employee holding a key
leadership position with the Company as determined at the discretion of the
Company’s Chief Executive Officer;

 

  (b) occupies a position that is assigned to a leadership job band within the
Corporation’s compensation structure; and

Effective January 1, 2006 Section 3.1(b) is amended to read as follows:

 

  (b) occupies a position that is assigned to career level six or higher within
the Company’s workforce architecture structure; and

 

6



--------------------------------------------------------------------------------

  (c) is not eligible to participate concurrently in the Safeco Success Sharing
Plan or any other Company-sponsored variable pay or incentive bonus plan.
Provided however, that the Committee may extend participation in the Plan to any
Employee in its sole discretion.

 

3.2 Participation Date

An Eligible Employee shall commence participation on the later of:

 

  (a) the Effective Date;

 

  (b) the date when transferred or promoted from an ineligible position into a
Plan-eligible position;

 

  (c) if hired by the Company after September 30 in a Performance Period,
January 1 of the next following Performance Period.

 

3.3 Rehired Eligible Employees

An individual who terminates employment and is rehired during the same
Performance Period and who satisfies the eligibility criteria of Section 3.1
shall be eligible to participate in the Plan for such Performance Period only if
he or she has been employed for at least 90 consecutive days during such
Performance Period.

 

7



--------------------------------------------------------------------------------

SECTION 4: INCENTIVE POOL

 

4.1 Funding Performance Measures

 

  (a) The Committee shall establish Company and Business Unit funding
performance measures (“Funding Performance Measures”) and a Minimum Financial
Requirement for each Performance Period on the basis of such criteria and to
accomplish such objectives as the Committee may from time to time select.
Funding Performance Measures may include performance criteria for the Company, a
subsidiary, a Business Unit, an operating group, or a division of the Company or
a subsidiary.

 

  (b) During any Performance Period, the Committee may adjust the Funding
Performance Measures for such Performance Period as it deems equitable in
recognition of unusual or nonrecurring events affecting the Company, changes in
applicable tax laws or accounting principles, or such other factors as the
Committee may determine.

 

  (c) The Funding Performance Measures shall be any one or a combination of net
income, earnings per share, return on equity, return on assets, stock price
appreciation, total shareholder return, cash flow, revenues, item count, market
share, assets, assets under management, any profit-related ratio or calculation,
or any growth, concentration-of-business or market-share ratio or calculation.
Such Funding Performance Measures may be measured on an absolute basis or
relative to a group of peer companies selected by the Committee, relative to
internal goals, or relative to levels attained in prior years.

 

  (d) The Committee will establish Funding Performance Measures and the Minimum
Financial Requirement not later than 90 days after the beginning of the
Performance Period.

 

4.2 Incentive Pool Calculation

 

  (a) For each Performance Period, the Committee shall establish target
incentive pools based on the sum of Target Awards and Blended Target Awards for
all Participants within the Business Units.

 

  (b) Participants are assigned to Business Units according to their employing
departments as identified within the Company’s human resource system. Such
assignment of departments to Business Units may be amended from time-to-time by
the Company.

 

  (c)

The target incentive pools, Target Awards and Blended Target Awards shall then
be adjusted based on a combination of Company and relevant Business

 

8



--------------------------------------------------------------------------------

 

Unit results relative to Funding Performance Measures established under
Section 4.1. Target Awards and Blended Target Awards adjusted pursuant to
Section 4.2 (a) and (b) shall be defined as “Modified Target Awards.”

in no event may any incentive pool be adjusted in excess of 200% of the target
incentive pool.

 

  (d) After such adjustments, the incentive pools shall be allocated among the
Business Units in order to calculate Incentive Awards to Participants.

 

9



--------------------------------------------------------------------------------

SECTION 5: INCENTIVE AWARDS

 

5.1 Calculation of Incentive Award

 

  (a) The Participant’s Incentive Award for a Performance Period shall be based
on (1) the amount of the incentive pool (if any) for the relevant Business Unit
assignment, (2) the Participant’s paid Salary during the Performance Period,
(3) the Participant’s Target Award, and (4) individual performance measures.

In the event that a Participant moves from one target award to another or from
another company-sponsored incentive plan to the Plan, providing that the
Employee meets the definition of Participant in the Plan, the Employee’s Target
Award will be blended as indicated in Section 2.16. The Participant’s Incentive
Award for the Performance Period shall be based on (1) the amount of the
incentive pool (if any) for the relevant Business Unit assignment as of the last
day as a Participant, or the last day of employment for eligible terminated
employees, (2) the Participant’s total paid Salary during the Performance
Period, (3) the Participant’s Blended Target Award, and (4) individual
performance.

As soon as practical after the end of a Performance Period, the Participant’s
management shall assess individual performance based on pre-established measures
. Such performance measures may represent any combination and weighting of
Business Unit, operating group, division, unit or individual measures as
determined by the Company. Assessment of performance shall occur through
application of Company-approved evaluation tools.

 

  (b) In the event that the performance of the Company or a Business Unit does
not meet the threshold level of performance to result in the funding of an
incentive pool under Section 4.2, an Incentive Award may nonetheless be paid to
a Participant in the discretion of the Committee or the Company’s Chief
Executive Officer; provided, however, that the aggregate amount of such
discretionary Incentive Awards paid shall not exceed 25% of the sum of Target
Awards and Blended Target Awards for all Participants within the Business Units.
No Incentive Awards may be granted under the Plan unless the Minimum Financial
Requirement has been satisfied.

 

  (c) In no event may the Participant’s Incentive Award exceed 300% of his or
her Target Award, as indicated in Section 4.2, without the approval of the Chief
Executive Officer.

 

10



--------------------------------------------------------------------------------

5.2 Condition Precedent to Payment of Incentive Award

To receive an Incentive Award under Section 5.1, except as stated in Sections
5.4 and 5.5, a written performance evaluation must have first been completed for
the Participant and the Employee must have been a Participant as of the last day
of the Performance Period and remain continuously employed with the Company
through the date the Inventive Award is processed for payment by the Company’s
payroll.

 

5.3 Payment of Incentive Award

Subject to the conditions set forth below, Incentive Awards shall be paid to
Participants in a lump sum as soon as administratively feasible after the close
of the Performance Period. Such payment shall consist of 100% cash; provided,
however:

 

  (a) The Committee may direct that selected Participants receive all or a
portion of their respective Incentive Awards as a grant under the Safeco
Long-Term Incentive Plan of 1997 or any successor plan thereto. The actual
amount of such a grant will be determined pursuant to any reasonable methodology
chosen by the Committee. The Committee, in accordance with the Safeco Long-Term
Incentive Plan of 1997, shall have full and final authority to establish the
terms, conditions and definitions that govern such grants.

 

  (b) The Committee may permit deferral of some or all of a Participant’s
Incentive Award to a company-sponsored deferral plan, in accordance with such
plan’s terms.

 

5.4 Termination of Employment

If an Employee’s employment with the Company terminates prior to the date of the
payment of the Incentive Award, he or she shall not be entitled to an Incentive
Award; provided, however:

 

  (a) in the event the Participant’s employment with the Company terminates
during the Performance Period, or following the end of the Performance Period
but before the payment of the Incentive Award is made, on account of Retirement,
death or Disability, the Participant (or his or her estate) will be entitled to
receive an Incentive Award based on (1) the Modified Target Award, and
(2) his/her Salary for the portion of the Performance Period(s) in which the
Participant was actively employed with the Company. Determination of the
Incentive Award is not further conditioned on an assessment of individual
performance.

 

  (b)

In the event the Participant’s employment with the Company is involuntarily
terminated by the Company due to a reduction in force, office closure or other

 

11



--------------------------------------------------------------------------------

 

organizational change, and the Participant is entitled to severance under the
Safeco Employees’ Severance Plan and meets the criteria for participation under
that plan, the Participant will be entitled to receive an Incentive Award based
on (1) the Modified Target Award, and (2) his/her Salary for the portion of the
Performance Period(s) in which the Participant was actively employed with the
Company. Determination of the Incentive Award is not further conditioned on an
assessment of individual performance.

 

  (c) In the event the employment of a Participant who has executed a Change in
Control Severance Agreement is terminated without cause (as determined in the
sole discretion of the Committee) during the Performance Period by the Company
(or an acquirer corporation or affiliate thereof) following a Change in Control,
the Participant shall be eligible to receive an Incentive Award for the entire
Performance Period, calculated and paid in accordance with the Change in Control
Severance Agreement.

 

5.5 Partial Year Participation

If an Employee who has been a Participant in the Plan for any portion of the
Performance Period terminates from the Plan and remains continuously employed
with the Company through the date of the payment of the Incentive Award, such
Employee shall be entitled to a pro-rated Incentive Award for such Performance
Period, calculated pursuant to Sections 2.19 and 5.1, with the exception of
Employees who move from the Plan to the Success Sharing Plan (SSP). These
Employees’ incentive award, if any, will be calculated pursuant to Safeco’s
Success Sharing Plan.

 

12



--------------------------------------------------------------------------------

SECTION 6: ADMINISTRATION

 

6.1 Activities, Duties and Responsibilities of the Committee

This Plan shall be administered by the Committee. The Committee shall have
exclusive authority, in its discretion, to determine all matters relating to
Incentive Awards under the Plan. The Committee shall also have exclusive
authority to interpret the Plan and may from time to time adopt and change rules
and regulations of general application for the Plan’s administration. The
Committee’s interpretation of the Plan and its rules and regulations, and all
actions taken and determinations made by the Committee pursuant to the Plan,
shall be conclusive and binding on all parties involved or affected. The
Committee may delegate administrative duties to the Company’s officers or
managers.

 

6.2 Notices

All notices and communications to the Committee in connection with this Plan
shall be in writing, shall be delivered by first class mail, by courier or by
hand, shall be addressed to the Committee at the following address: Safeco
Leadership Performance Plan, Attn: Corporate Compensation and Benefits, Safeco
Corporation, Safeco Plaza, 4333 Brooklyn N.E., Seattle, WA 98185, and shall be
deemed to have been given and delivered only upon actual receipt by the
Committee. All notices and communications to an Eligible Employee shall be in
writing and shall be delivered via paper or electronic media as determined by
the Company.

 

13



--------------------------------------------------------------------------------

SECTION 7: AMENDMENT AND TERMINATION

 

7.1 Amendment and Termination of the Plan

The Committee shall each have the right to amend or terminate the Plan at any
time and to discontinue (either temporarily or permanently) the distribution of
Incentive Awards; provided, however, that no amendment or termination of the
Plan shall adversely affect an Eligible Employee’s right to payment of an
Incentive Award that was earned and awarded prior to the date of the amendment
or termination.

 

14



--------------------------------------------------------------------------------

SECTION 8: MISCELLANEOUS

 

8.1 Tax Withholding

The Company shall withhold from Incentive Awards all amounts necessary to
satisfy applicable federal, state and local withholding tax requirements.

 

8.2 Continuation of Employment

The existence of the Plan does not create any employment contract, any guarantee
of continued employment, or any right or assurance as to any minimum length of
employment. An Eligible Employee’s employment may be terminated at any time,
with or without reason and with or without prior notice, at the option of the
Company or the Eligible Employee.

 

8.3 Products and Underwriting

The Company reserves the right to withdraw existing products from distribution,
reassign distribution of specific products, make new products available, adjust
production credit, revise its business plans and strategies and modify its
underwriting, reserves, claims, employment and other practices and policies
without the Eligible Employee’s consent and without adjusting the performance
measures.

 

8.4 No Trust or Fund

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or to
create any trusts, and no Eligible Employee shall have any rights that are
greater than those of a general unsecured creditor of the Company.

 

8.5 Governing Law; Severability

The Plan shall be governed by the laws of the State of Washington, without
regard to its choice of law or conflict of law provisions. The federal and state
courts in King County, Washington, shall have exclusive jurisdiction and venue
to resolve issues that may arise out of or relate to the Plan. If any provision
of the Plan is held to be invalid or unenforceable, such invalidity or
unenforceability shall in no way affect the validity or enforceability of any
other Plan provision.

 

15



--------------------------------------------------------------------------------

8.6 Spendthrift Clause

Except as may be otherwise provided by law, no benefit, payment or distribution
under the Plan, or right to receive such a benefit, payment or distribution,
shall be subject either to the claim of any creditor of an Eligible Employee or
to attachment, garnishment, levy, execution or other legal or equitable process
by any creditor of such person. No Eligible Employee shall have any right to
alienate, commute, anticipate or assign (either in law or equity) all or any
portion of any benefit, payment or distribution under the Plan.

 

8.7 Entire Plan

The Plan contains the entire understanding and undertaking of the Company with
respect to the provision of an incentive plan for Eligible Employees and, as to
that subject, supersedes any and all prior and contemporaneous undertakings,
agreements, understandings, practices, policies, inducements or conditions,
whether express or implied, oral or written, except as herein contained.

 

8.8 Effective Date and Term

The effective date of the Plan is January 1, 2002. The Plan shall continue from
year to year until terminated in accordance with Section 7.

 

16